Order and judgment unanimously affirmed with costs. Memorandum: Supreme Court properly concluded that defendant breached the non-compete provisions of the Retirement Agreement by attending trade shows, distributing his business card and discussing with competitors his plans to re-enter the auto parts business when the non-compete provision expired. The record also shows that defendant breached the terms of the Retirement Agreement by making personal loans to the principal owners of competitors and by divulging to competitors price information that he acquired while working with plaintiff.
There is no merit to defendant’s contention that summary judgment should have been denied because plaintiff is not entitled to restitution. The court granted summary judgment on liability; it did not decide whether plaintiff was entitled to compensatory damages or any other form of relief. (Appeal from Order and Judgment of Supreme Court, Erie County, Whelan, J.—Summary Judgment.) Present—Green, J. P., Law-ton, Callahan, Balio and Boehm, JJ.